 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 

OPTOLUM, lNC.,
Plaintiff,

)
)
)
)
v. ) l:l7CV687
)
CREE, INC., )

)

)

Defendant.

MEMDRANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

Presently before this court is Plaintiff OptoLum, Inc.’s
(“OptoLum”) Motion to Compel Restoration and Production of
-E-mail Attachments. (Doc. 154.) Defendant Cree, Inc. (“Cree”)
has responded, (Doc. 157), and Plaintiff has replied, (Doc.
158). At this court's request, (§ee Minute Entry 11/08/2018),
OptoLum filed an additional memorandum in support of its motion,
(Doc. 162), and Cree responded in opposition, (Doc. 164). For
the reasons set forth herein, Plaintiff’s motion will be
granted, but the parties will split the cost of restoration.

I. FACTUAL AND PROCEDURAL HISTORY

 

Until 2015, Cree employed an e-mail archiving system called

Mimosa NearPoint (the “Mimosa System”). (Def.’s Resp. to Pl.’s

Mot. to Compel (“Def.'s Br.”) (Doc. 157) at 3, 5.) The Mimosa

 

System archived e-mail attachments larger than one megabyte,
replacing them with a slipsheet containing a link that users
clicked to retrieve the archived attachment from a Mimosa
server. (§d; at 3.) This process is known as “stubbing.” (ld;)
The slipsheet includes the archived attachment’s file name, file
size, and URL, which indicates the file type. (§ee Pl.’s Mem. in
Supp. of Mot. to Compel (“Pl.'s Br.”) (Doc. 155) at 2; §§eL

e.g., Declaration of Leah R. McCoy (“McCoy Decl.”), Ex. B (Doc.

 

15543) at 4.)

In February 2013, Cree turned off the stubbing feature due
to technical problems. (§ee Def.'s Br. (Doc. 157) at 4.) Cree
also discovered that some of the archived e-mail attachments
were corrupted and could not be retrieved. (ld;) In November
2015, a year before OptoLum filed its Complaint in this case,
Cree began to transition its e-mail management system from the
Mimosa System to a cloud-based Microsoft Exchange e-mail system
(the “Microsoft System”). (;d; at 2, 5.) Cree completed this
transition in February 2017, (id; at 5), after OptoLum initiated
this lawsuit. While the Mimosa System servers are now off-line,
Cree did not destroy the servers because of document-retention
obligations related to this litigation. (ld;)

As part of the Mimosa-to-Microsoft transition, Cree

employed a third-party software product, Archive360, to restore,

_2_

unarchive, and extract the data out of the Mimosa System. (§e§
id; at 2, 5.) Most of the previously corrupted e-mail
attachments could not be restored and therefore were not
re-archived in the Microsoft System. (§d; at 5.) Cree’s IT team
was able to recover some of the corrupted attachments from “an
older storage platform.” (£d;) The remainder of the previously-
corrupted and missing e-mail attachments were transferred from
the Mimosa System to the Microsoft System with the attached
Mimosa stub slipsheet intact. (ld;)

To date, the parties have conducted substantial discovery.
Under the current discovery schedule, the parties are to
complete fact discovery by January 22, 2019.1 (§ee Order (Doc.
161).) During the course of discovery, OptoLum realized that
many of the attachments to e~mails that Cree had produced were
missing; attached instead were the stub slipsheets with an
inactive link to the document URL. (See, e.g., McCoy Decl., EX.

B (Doc. 155-3) at 4; see also Def.’s Br. (Doc. 157) at 6.)

 

1 Considering Cree’s restoration obligations pursuant to
this Order, the parties may submit an amended discovery plan
extending the close of fact discovery, if necessary. This court
believes that the parties should be able to complete the
restoration process quickly due to their resources, the
relatively short amount of time needed (fifty-four hours at
most), (§ee Affidavit of Derek Ellington, EX. JJ (Doc. 156-36)
I 12), and the minimal time that would be needed to review any
restored data.

On April 21, 2017, a district judge in another court
entered a protective order in a related case between the
parties, which was filed in this case as well. (Electronically
Stored Information Order (“ESI Order”) (Doc. 63).) The ESI Order
provides that:

[a]bsent a showing of good cause, no party need

restore any form of media upon which backup data is

maintained in a party’s normal or allowed processes,

including but not limited to backup tapes, disks, SAN,

and other forms of media, to comply with its discovery

obligations in the present case,
(§§; l 5f.)

After discussing the missing attachments for several
months, (§ee Def.’s Br. (Doc. 157) at 6-8), OptoLum provided
Cree with a spreadsheet on September 13, 2017, identifying the
allegedly missing attachments and asked that Cree search its
document database for the documents. (§§e McCoy Decl., Ex. J
(Doc. 155-11) at l.) The spreadsheet identified between 275 and
300 e-mails, resulting in 465 uniquely-named files, according to
Cree. (Compare Def.’s Br. (Doc. 157) at 8-9, with McCoy Decl.,
Ex. M (Doc. 155-14) at 1.) OptoLum agreed to forego any requests
to restore the Mimosa System if Cree could find the documents on
the spreadsheet elsewhere. (McCoy Decl., Ex. J (Doc. 155-11) at

l.) Cree eventually agreed to search for the documents, except

those with generic names that generated an unreasonable number

 

of search hits. (Def.’s Br. (Doc. l57) at 8.) On November 16,
2017, Cree produced the documents it was able to locate that had
“the same file name[s] as the documents listed in [OptoLum’s]
spreadsheet.” (McCoy Decl., Ex. K (Doc. 155-12).)

On April 25, 2018, OptoLum informed Cree that OptoLum's
review of the produced attachments indicated that the “extent
and importance of the archived Mimosa attachments [was] greater
than had been previously understood . . . .” (McCoy Decl., Ex. L
(Doc. 155-13) at l.) OptoLum asserted that more than 750 e-mail
attachments were missing, and that many related to “the
development of the infringing bulb and as such are crucial to
OptoLum's case.” (;d;) OptoLum therefore requested that Cree
“restore the appropriate backup tapes” because there was good
cause as required under the ESI Order. (ld;) Cree responded that
it had produced “thousands” of documents in response to
OptoLum's September 13, 2017 request, many of which OptoLum
still asserted were missing.2 (§ee McCoy Decl., Ex. M (Doc. 155-
l4) at l; Def.’s Br. (Doc. 157) at 9-13.) Cree asserted that it

was unreasonable for OptoLum to request documents that (i) were

 

2 Cree now argues that it produced 697 documents in response
to OptoLum's request. (§ee Def.’s Br. (Doc. l57) at 9.) lt
appears to this court that Cree’s November 16, 2017 production
contained 2,018 documents, but some of those documents did not
relate to the issues with the Mimosa System. (§§e McCoy Decl.,
Ex. K (Doc. 155-12).)

duplicative of those already produced, (ii) contained
information available through previously produced or publicly
available documents, or (iii) were irrelevant to OptoLum's
claims. (§ee McCoy Decl., Ex. M (Doc. 155-14) at l-2.) Cree
requested that OptoLum identify any outstanding requests and
explain why each document was relevant, not duplicative, or did
not contain information that was publicly available or
previously disclosed. (§§§ id;) Cree asserts that OptoLum did
not comply, (Def.’s Br. (Doc. 157) at 14), and the parties
agreed on July 11, 2018, that they were at an impasse, (§ee
McCoy Decl., Ex. A (Doc. l55-2)).

On October 5, 2018, OptoLum moved this court to compel the
restoration and production of the non-produced attachments
pursuant to Fed. R. Civ. P. 26 and Local Rule 37.1. (Pl.’s Bri
(Doc. 155) at l.) OptoLum asks this court to compel Cree to
restore and produce the allegedly missing attachments from the
Mimosa System.3 (§ee id;) On October 20, 2018, Cree responded,

arguing that OptoLum never provided the good cause required

 

3 In the alternative, OptoLum asks this court to compel Cree
to retrieve the missing attachments from corporate backup tapes.
(E.g., id; at l, 4.) This appears to be a reasonable
alternative, but the parties do not elaborate on it. As a
result, this court is unable to find that OptoLum's alternative
request is reasonable and proceeds on the matter as briefed with
respect to the Mimosa System restoration.

_6_

under the ESI Order and that the Federal Rules of Civil
Procedure do not require restoration and production of the
missing documents, which are not readily accessible and
cumulative, duplicative, or irrelevant to OptoLum's claims, and
because restoration would be disproportional to the needs of the
case. (§ee Def.’s Br. (Doc. 157) at 14-27.) Cree requests that,
if this court grants OptoLum's motion, it require OptoLum to
bear the restoration costs. (ld; at 28.) On October 26, 2018,
OptoLum replied. (Pl.'s Reply Mem. in Supp. of Mot. to Compel
(“Pl.'s Reply Br.”) (Doc. 158).)

On November 8, 2018, this court held a status conference.
(§ee Minute Entry ll/08/2018.) This court indicated that it was
difficult to determine whether OptoLum had shown good cause as
required under the ESI Order. This court further indicated that
it did not find the preliminary cost of $13,500 to restore the
Mimosa System disproportional in the context of this case and
suggested that it was considering a “loser pays” fee-shifting
arrangement, dependent on whether the restoration successfully
restores any relevant documents. This court requested additional
briefing from the parties and exemplar documents from OptoLum.

On November 21, 2018, OptoLum submitted its supplemental
memorandum, (Pl.’s Suppl. Mem. in Supp. of Mot. to Compel

(“Pl.'s Suppl. Br.”) (Doc. 162)), and ten additional sample

documents, (McCoy Decl., Ex. A (Doc. 163-1)). On November 30,
2018, Cree responded, (Def.’s Suppl. Resp. to Pl.'s Mot. to
Compel (“Def.'s Suppl. Br.”) (Doc. 164)), and provided numerous
exhibits, (Declaration of Peter D. Siddoway (“Siddoway Decl.”),
Exs. B-KK (Docs. 164-2 to 164-37)), which Cree argues
demonstrate that the documents OptoLum seeks are either
duplicative or contain information cumulative of those already
produced by Cree, (§ee Def.’s Suppl. Br. (Doc. 164) at 2-4).

II. STANDARD FOR A MOTION TO COMPEL

 

District courts have broad discretion in deciding whether
to grant or deny a motion to compel, and the decision is

reviewed only for abuse of discretion. Lone Star Steakhouse &

 

Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 929 (4th Cir.

 

l995) (citations omitted). Under the Federal Rules of Civil
Procedure,

[p]arties may obtain discovery regarding any
nonprivileged matter that is relevant to any party’s
claim or defense and proportional to the needs of the
case, considering the importance of the issues at
stake in the action, the amount in controversy, the
parties’ relative access to relevant information, the
parties’ resources, the importance of the discovery in
resolving the issues, and whether the burden or
expense of the proposed discovery outweighs its likely
benefit.

Fed. R. Civ. P. 26(b)(l). As to electronically stored

information specifically,

 

[a] party need not provide discovery of electronically
stored information from sources that the party
identifies as not reasonably accessible because of
undue burden or cost. On motion to compel discovery or
for a protective order, the party from whom discovery
is sought must show that the information is not
reasonably accessible because of undue burden or cost.
lf that showing is made, the court may nonetheless
order discovery from such sources if the requesting
party shows good cause, considering the limitations of
Rule 26(b)(2)(C). The court may specify conditions for
the discovery.

Fed. R. Civ. P. 26(b)(2)(B). Finally, this court must limit
otherwise permissible discovery if:
(i) the discovery sought is unreasonably cumulative
or duplicative, or can be obtained from some other
source that is more convenient, less burdensome, or
less expensive;
(ii) the party seeking discovery has had ample
opportunity to obtain the information by discovery in

the action; or

(iii) the proposed discovery is outside the scope
permitted by Rule 26(b)(l).

Fed. R._Civ. P. 26(b)(2)(C).

Two overarching principles guide this court. First,
notwithstanding the limitations set forth above, “[d]iscovery
under the Federal Rules of Civil Procedure is broad in scope and
freely permitted.” Carefirst of Md., Inc. v. Carefirst Pregnancy
Ctrs., Inc., 334 F.3d 390, 402 (4th Cir. 2003) (citation

omitted). Second, district courts “have broad discretion in

their resolution of discovery problems that arise in cases
x

pending before them.” ld; (alterations, citations, and internal
quotation marks omitted). For example, this court can order
cost-shifting to protect a party from undue burden or expense.
§§§ Fed. R. civ. P. 26(c)(1)<B).4
III. ANALYSIS

The parties do not dispute that the ESI Order governs the
restoration issue. (§§§ Pl.’s Br. (Doc. 155) at 5-6; Def.’s Br.
(Doc. 157) at 15.) This court agrees with Cree that the ESI

Order operates here as a burden-shifting mechanism. (See Def.’s

 

4 This court notes that a party seeking a protective order
“specifying terms, including time and place or the allocation of
expenses, for the disclosure or discovery” must include in a
motion to the court “a certification that the movant has in good
faith conferred or attempted to confer” with the parties. Fed.
R. Civ. P. 26(c)(l). Given the apparent good faith
communications between the parties, (but see Pl.’s Br. (Doc.
155) at 6 (noting Cree’s “refusal” to engage in good faith
discussions)), this court exercises its discretion by
considering Cree’s request for cost-shifting, notwithstanding
any procedural shortcomings. §f; Fed. R. Civ. P. 26 advisory
committee’s note to 2015 amendment (discussing the express
recognition of protective orders that allocate expenses for
disclosure or discovery; stating that an explicit recognition of
a court’s authority will preclude parties from disputing it; yet
recognizing that cost-shifting should not be a common practice);
see also Fed. R. Civ. P. 26(b)(2)(B) (“The court may specify
conditions for the discovery [of electronically stored
information].”); Zubulake v. UBS Warburg LLC, 217 F.R.D. 309,
316 (S.D.N.Y. 2003) (quoting Oppenheimer Fund, lnc. v. Sanders,

 

 

437 U.S. 340, 358 (1978)) (“[The responding party] ‘may invoke
the district court’s discretion under Rule 26(c) to grant orders
protecting [it] from ‘undue burden or expense’ . . . including

orders conditioning discovery on the requesting party’s payment
of the costs of discovery.'”).

_10~_

 

Br. (Doc. 157) at 15.) That is, generally the party resisting
discovery of electronically stored information must demonstrate
an undue burden or cost and the requesting party must then show
good cause, §§e Fed. R. Civ. P. 26(b)(2)(B). Under the ESI
Order, however, the parties need not restore the Mimosa System
absent a showing of good cause by the requesting party. (§e§ ESI
Order (Doc. 63) l 5f.) Thus, this court’s decision whether to
order restoration of the Mimosa System turns on whether OptoLum
has shown good cause, considering the limitations of Fed. R.
Civ. P. 26(b)(2)(C). §§e Fed. R. Civ. P. 26(b)(2)(B).

A non-exhaustive list of good cause factors includes: (i)
relevancy; (ii) proportionality to the needs of the case,
considering, inter alia, the issues at stake, the amount in
controversy, the parties’ resources, and the burden or expense
of the discovery weighed against the benefit; and (iii) the
duplicity or cumulativeness of the requested data, including
whether the data can be obtained elsewhere. Fed. R. Civ. P.
26(b)(1) and (b)(2)(C); see also Fed. R. Civ. P. advisory
committee's note to 2006 amendment.

A. Relevance

lnformation “relevant to [a] party’s claim or defense” need
not be admissible in evidence to be discoverable. Fed. R. Civ.

P. 26(b)(l). Under Rule 26(b), relevant is “synonymous with

_11_

 

‘germane,'” and courts should construe relevance broadly. §§e
Charles Alan Wright et al., 8 Federal Practice and Procedure
§ 2008 (3d ed. Sept. 2018). Nevertheless, “a party . . . should
be able to explain the ways in which the underlying information
bears on the issues as that party understands them.” Fed. R.
Civ. P. 26 advisory committee's note to 2015 amendment. Examples
of information relevant to a party’s claim or defense include:
“(i) other incidents of the same type, or involving the same
product; (ii) information about organizational arrangements or
filing systems; and (iii) information that could be used to
impeach a likely witness.” §ee id; (alterations omitted).
OptoLum asserts that Cree’s citation to two of the missing
documents in its Rule 33(d) interrogatory responses shows the
relevancy of the missing e-mail attachments. (Plr’s Br. (Doc.
l55) at 2-3; McCoy Decl., Ex. D (Doc. 155-5) at 23, 29-32.)
Further, many of the missing file names reference bulb
prototypes and testing, including “MATT,” which was Cree’s code
name for the prototype that later became the accused products.
(Pl.’s Br. (Doc. 155) at 3; McCoy Decl., Ex. B (Doc. 155-3) at
1-13.) ln addition, many of the missing attachments relate to
e-mails to or from custodians identified in Cree’s Rule 26
disclosures. (§e§ Pl.’s Br. (Doc. l55) at 3.) Finally, OptoLum

also argues that the missing emails might support its allegation

_ 12._

 

that Cree’s infringement was willful. (Pl.’s Suppl. Br. (Doc.
162) at 5.)

Cree argues that such “[c]onclusory or generalized
allegations are insufficient to establish relevance,” (Def.’s
Br. (Doc. 157) at 22 (collecting cases)), and cites to non-
binding authorities for the proposition that a moving party must
show that the specific information requested is both relevant to
its claims and only available in the missing documents. (ld;
(citations omitted).) Cree further argues that OptoLum fails to
demonstrate that any of the “bulb” references are to the accused
bulbs or even to Cree bulbs. (ld; at 24.) Cree asserts that its
interrogatory responses represented that the documents as
produced are relevant and not that the missing attachments would
be relevant if they were produced. (ld; at 23.) Cree also argues
that the relevance of a custodian does not establish the
relevance of the document. (ld; at 23-24.) Even if OptoLum could
point specifically to missing attachments referencing accused
bulbs or MATT in the correct context of Cree’s codename,
“[i]dentifying a few documents that appear to relate to one
relevant issue in the case cannot support [OptoLum’s] motion”
seeking to compel production of “more than 1,000 documents.”

(ld.) That is especially true, Cree continues, when Cree can

demonstrate that most of the documents are not relevant. (ld. at

_13_

 

25-26 (identifying sixty file names that do not indicate any
relevance and ninety-four files that are “demonstrably”
irrelevant).)

This court agrees that many of the documents OptoLum seeks
are clearly irrelevant. In at least a few instances, however,
OptoLum has identified missing attachments that are relevant or
potentially relevant. At the status conference on November 8,
2018, the parties informed this court that only the patent
infringement claims remain in this case. The parties agree that
the most critical timeframe for these claims is when the accused
products came to market in March 2013. OptoLum asserts that the
development period for the accused products, beginning in
January 2012 at the latest, is critical as well. The missing
documents Cree cites in its Rule 33(d) interrogatory responses
are from October 2012. (McCoy Decl., Ex. D (Doc. 155-5) at 23,
29-32.) The sample documents that OptoLum first provided to this
court that reference MATT in a seemingly relevant context are
from September 2012 and October 2012. (§§e McCoy Decl., Ex. B
(Doc. 155-3) at 1-13.) While Cree argues that the MATT prototype
is not an accused product and its relevance is therefore
“diminished,” (Def.’s Suppl. Br. (Doc. 164) at 3), Cree concedes

that “documents relat[ing] to ‘bulbs,’ or to ‘Matt' . . . may

 

[relate to] issues in this litigation,” (see Def.’s Br. (Doc.

 

157) at 19).

In support of its supplemental memorandum, OptoLum produced
ten sample e-mails that Cree allegedly had not already
identified as being produced elsewhere. (Pl.’s Suppl. Br. (Doc.
162) at 5.) As discussed below, Cree argues that it previously
produced two of these documents and that OptoLum “fails to
identify specific information within these remaining eight
examples that is relevant to its infringement analysis.” (Def.’s
Suppl. Br. (Doc. 164) at 3.) This court declines to hold OptoLum
to the impossible standard of identifying specific information
in documents that it has not seen. The sample e-mails are from
September 2012 through March 2013, when OptoLum asserts that
Cree’s “bulb team” was designing the accused products. (Pl.’s
Suppl. Br. (Doc. 162) at 5; McCoy Decl., Ex. A (Doc. 163-1) at
4-35;)

This court agrees with OptoLum that communications between
relevant custodians during this timeframe that pertain to the
design and testing of prototypes “informs OptoLum's
understanding of the operation of the resulting accused products
and Cree’s decision-making process.” (Pl.’s Suppl. Br. (Doc.
162) at 5.) These are more than bare conclusory statements and

appear supported by the evidence. While this court is skeptical

_15_

 

that the missing attachments might inform OptoLum's allegation
that Cree’s infringement was willful - presumably evidence
enlightening OptoLum on Cree’s state of mind would be in the
e-mails themselves, which OptoLum already has - OptoLum has
sufficiently demonstrated the relevance of some of the missing
documents for this factor to weigh in OptoLum's favor.

B. ProEortionalitz

This court must account for “the importance of the issues
at stake in the action, the amount in controversy, the parties’
relative access to relevant information, the parties’ resources,
the importance of the discovery in resolving the issues, and
whether the burden or expense of the proposed discovery
outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(l). This
court finds the request here proportional because of the
relatively minimal cost of restoring the Mimosa System.

As discussed below, Cree has provided compelling evidence
that it has (i) already produced some of the allegedly missing
documents and (ii) produced other documents containing the same
or similar substantive information, Further, at OptoLum's
request, Cree appears to have searched for and produced many of
the documents over a year ago. (§ee Def.’s Br. (Doc. 157) at 2;
McCoy Decl., Ex. K (Doc. 155-12).) ln addition, Cree has

demonstrated that it currently has no easy access to the

_16_

 

remaining missing documents and, given the history of technical
issues with the Mimosa System, there is a significant chance
that the restoration might be futile. (§§§ Def.’s Br. (Doc. 157)
at 16-17; see also Ellington Aff., Ex. JJ (Doc. 156-36) ll 11,
13.) lt appears to this court that the burden of restoring the
Mimosa System might outweigh any benefits derived from the
restoration. Given the parties’ resources, however, an estimated
preliminary expense of at most $13,500 is simply not
disproportional in this case.

The parties dispute the amount of damages that remain
following the dismissal of the non-infringement claims. At the
status conference on November 8, 2018, counsel for OptoLum
estimated that damages would include a reasonable royalty rate
applied to an estimated revenue base of between $300 and $400
million, plus any exceptional damages or willfulness
enhancement.5 Counsel for Cree maintained that the revenue base
from the allegedly infringing products is between $115 and $315
millionr Applying a one-percent royalty rate results in Cree’s
estimated damages of between $1.15 and $3.15 million, Even using

the low estimate of $1.15 million, a cost of $13,500 is not

 

5 At the status conference, this court merely asked for an
informal estimate of damages, and this court reiterates here
that the parties are in no way bound by those estimates.

_17_

lsignificant enough to be disproportional under Fed. R. Civ. P.

26(b)(l). See, e.g., Peskoff v. Faber, 251 F.R.D. 59, 60 (D.D.C.

 

2008) (citation omitted) (finding that a $33,000 forensic search
would not “dwarf” plaintiff’s $2.5 million damages estimate).
This court recognizes that $13,500 is only the estimated
cost of restoring the Mimosa System and investigating whether
the missing documents exist and is not inclusive of the
additional costs of producing any restored documents. There are,
of course, technical and attorney-review costs associated with
document productions. As this court understands it, however, any
attorney and/or non-attorney document review should be minimal
because the parent e-mails to all of the missing attachments
have been produced. That is, responsiveness and privilege
determinations for this small universe of documents have already

been made based on the parent e-mails.

 

C. Duplicative, Cumulative, or Obtained Elsewhere
This court “must limit the . . . extent of discovery
otherwise allowed . . . if it determines that . . . the

discovery sought is unreasonably cumulative or duplicative, or
can be obtained from some other source that is more convenient,
less burdensome, or less expensive.” Fed. R. Civ. P.

26(b)(2)(C).

 

Cree demonstrates that some of the documents OptoLum
requests are duplicative, Cree previously produced two of the
ten documents that OptoLum provided to this court in support of
its supplemental brief. (Compare McCoy Decl., Ex. A, App. C
(Doc. 163-1) at 11-12, with Siddoway Decl., Ex. B. (Doc. 164-2)
at 2; compare McCoy Decl., Ex. A, App. D (Doc. 163-1) at 14-15,

with Siddoway Decl., Ex. C (Doc. 164-3) at 3 and Siddoway Decl.,

 

Ex. D (Doc. 164-4) at 2-10.)6 Cree’s earlier brief identifies
others. (Def.’s Br. (Doc. 157) at 20; compare, e.g., Siddoway
Decl., Ex. G. (Doc. 156-7) at 11, with Siddoway Decl., Ex. X
(Doc. 156-24) at 2-3 and Siddoway Decl., Ex. Y (Doc. 156-25) at
2-12.)

lt is also apparent to this court that the information in
the remaining eight samples OptoLum provided relates to content
in other documents previously produced by Cree. (§§e Def.’s
Suppl. Br. (Doc. 164) at 3-8.) But this court declines to find
that Cree has sufficiently demonstrated that all of the
information contained in the missing documents is cumulative of

documents and data previously produced. The data sought must be

 

6 Although one of the specific attachments is not included
in the documents Cree provided to this court, it is evident that
Cree produced to OptoLum the requested document without a
corrupt file, i.e., without a Mimosa slipsheet, and in native
format as well. (§§§ Siddoway Decl., Ex. C (Doc. 164-3) at 2.)

_.19_

unreasonably cumulative; given the relevance of the data OptoLum
seeks, from what OptoLum describes as a crucial time, this court
cannot find that the data OptoLum seeks is unreasonably
cumulative. Nevertheless, this court has reviewed the many
sample documents Cree provided and will account for any
cumulative or duplicative information. (See, e.g., Siddoway
Decl., Exs. F-KK (Docs. 164-6 to 164-37); see also Def.’s Suppl.
Br. (Doc. 164) at 4 (“Cree has produced hundreds of documents
relating [to] the testing and design of the MATT prototype.”).)

Cree demonstrates that a few of the documents that OptoLum
seeks can be obtained from publicly available sources. (Def.’s
Br. (Doc. 157) at 20-21 (providing public links to missing
attachments).) Forcing OptoLum to search for missing attachments
on the lnternet, however, does not strike this court as
particularly more convenient or less burdensome than restoring
the Mimosa System, especially in light of the reasonable expense
of restoration.

D. Cost-Shifting

ln this circuit, district courts have “nearly unfettered

discretion” to control discovery. See Hinkle v. City of

 

Clarksburg, 81 F.3d 416, 426 (4th Cir. 1996) (citation omitted).
That discretion can take the form of a cost-shifting order to

protect a party from an undue burden or cost associated with

_20_

restoration of electronically stored information that is not
reasonably accessible. See Fed. R. Civ. P. 26(b)(2)(B) and

(C)(l)(B); Qinby v. WestLB AG, 245 F.R.D. 94, 104 (S.D.N.Y.

 

2006) (“[C]ost-shifting is appropriate only where electronic
discovery imposes an undue burden or expense.”); see also §hpt§
at 10 n.4. This court finds that restoration of the Mimosa
System is an undue burden on Cree and will order that the
parties split the costs associated with the restoration.

The missing attachments themselves are not reasonably
accessible at this time. To be clear, the missing data did not
become relatively inaccessible after Cree was on notice that the
information might be relevant to reasonably anticipated
litigation. This court agrees with Cree that it has produced
documents to OptoLum as they are kept in the ordinary course of
business. (Def.’s Br. (Doc. 157) at 5.) While the documents are
not reasonably accessible right now, this court does not find
the expense of restoring the Mimosa System significant given the
parties’ resources. This court notes that the parties expended
more resources arguing OptoLum's motion than they are likely to
spend on the restoration itself.

lt appears to this court that restoration might be futile.
Both parties have spent significant time attempting to resolve

these issues. OptoLum informs this court that it spent thirty-

_21_

 

nine hours of attorney and paralegal time communicating with
Cree and trying to piece together the attachments, which does
not include the time spent drafting this motion. (Pl.’s Br.
(Doc. 155) at 4.) And Cree spent a significant amount of time
over a year ago searching for documents and then producing those
that it located. (Def.’s Br. (Doc. 157) at 2.) ln support of its
opposition to OptoLum's motion, Cree also retained a forensic
examiner, Derek Ellington, to review and preliminarily opine on
the feasibility of restoring the Mimosa System. (§ee Ellington
Aff., Ex. JJ (Doc. 156-36) ll 1-14.) Mr. Ellington states that
there is “a strong possibility that the previous data corruption

has already caused irreparable loss of data,” and he has
identified significant challenges in bringing the Mimosa System
back online and searching its data. (i§i ll ll, 13.)

ln sum, this court finds that some of the missing
attachments are relevant to OptoLum's claims or defenses and
some are demonstrably irrelevant and that some of the missing
data that OptoLum seeks is duplicative. This court further
determines that OptoLum's restoration demand is proportional to
the needs of the case. Weighing the cost of restoration against
the factors favoring restoration, and taking into consideration
the limitations of Rule 26(b)(2)(C), good cause exists to compel

restoration of the Mimosa System. However, given Cree’s

_22_

productions to date, as well as its concerns about duplicity and
futility, this court finds that restoration of the Mimosa System
is an undue burden on Cree. Peskoff, 251 F.R.D. at 61 (citing

AAB Joint Venture v. United States, 75 Fed. Cl. 432, 443 (2007)

 

(“The burden on the responding party is to be considered in
conjunction with the Rule 26(b)(2)(C) analysis . . . .”)); she
ai§h Zubulake, 217 F.R.D. at 318 (citation and internal
quotation marks omitted) (“The burden or expense of discovery is
undue when it outweighs its likely benefit . . . .”).

This court will order OptoLum to pay for one half of the
cost of the restoration of the Mimosa System and any related
forensic examination. This court will order Cree to prepare an
invoice payable by OptoLum for one half of the costs associated
with the restoration and any related forensic examination. This
court will further order that costs associated with the review
and production of any restored documents by Cree be borne
exclusively by Cree.

Finally, this court denies OptoLum's request that it be
allowed to have its own expert evaluate the Mimosa System Or
otherwise observe the restoration. This court finds that neither
Cree nor OptoLum have acted in bad faith, and this court is

confident that Cree can competently and expediently manage the

restoration.

_23_

 

IT IS THEREFORE ORDERED that Plaintiff’s motion to compel,
(Doc. 154), is GRANTED.

IT IS FURTHER ORDERED that Defendant shall serve Plaintiff
with a statement of the reasonable costs and expenses incurred
in restoring the Mimosa System and an invoice payable by
Plaintiff for one half of those costs and expenses. Such costs
and expenses are not to include either attorney or non-attorney
fees associated with any review of recovered data or costs
associated with Defendant's production to Plaintiff of such
data.

IT IS FURTHER ORDERED that, within ten days of receiving
such statement of reasonable costs and expenses, Plaintiff shall
file with this court either: (1) a notice indicating Plaintiff's
agreement to pay its share of the costs and expenses, or (2) a
memorandum of no more than five pages explaining why Plaintiff
contests the reasonableness of the amount.

IT IS FURTHER ORDERED that, within five days of filing by
Plaintiff of any memorandum contesting the reasonableness of the
claimed expenses, Defendant shall file a response of no more
than five pages.

IT IS FURTHER ORDERED that failure to comply with this

Order shall result in the payment of the costs and expenses

_24__

associated with restoring the Mimosa System by the non-complying
party.

This the ézg: day of December, 2018,

/…`(wm L, CQW»><

United States District Judg§

_ 25-

